
	

115 S2888 IS: Geriatrics Workforce Improvement Act
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2888
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2018
			Ms. Collins (for herself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend Title VII of the Public Health Service Act to reauthorize programs that support
			 interprofessional geriatric education, training, and advance research to
			 develop a geriatric-capable workforce, improving health outcomes for a
			 growing and diverse aging American population and their families, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Geriatrics Workforce Improvement Act. 2.FindingsCongress finds the following:
 (1)In 2016, 46,000,000 adults age 65 or older lived in the United States, and this number is expected to double to over 98,000,000 by 2060. Three out of four older adults are expected to have multiple chronic conditions, which increases the complexity of care needed and increases medical expenditures.
 (2)Thirty percent of older adults in the United States, about 14,000,000 individuals, are projected to need specialized geriatric care by 2030. That care will require at least 20,000 geriatricians and even more geriatric-trained health professionals. There are nearly 1,000,000 physicians in the United States, less than 7,300 of whom are board-certified geriatricians. There are 3,600,000 nurses in the United States, of whom, less than 1 percent are registered nurses certified in geriatrics and less than 3 percent are advanced practice nurses certified in geriatrics. There are similarly few professionals certified in geriatrics among professionals in social work, pharmacy, psychiatry, and the allied health disciplines.
 (3)Health professionals trained in geriatrics understand the unique health needs and complex care challenges associated with aging. Outcomes associated with interprofessional geriatric teams include improved health-related quality of life, fewer emergency room visits, fewer hospital admissions and, in the case of hospitalization, shorter length of stay and lower costs per admission.
 (4)Two federally funded initiatives have historically aimed to reduce the widening gap between the numbers of older adults and health professionals trained in geriatrics: The Geriatrics Workforce Enhancement Program (referred to in this section as GWEP) and the Geriatrics Academic Career Award (referred to in this section as GACA).
 3.PurposeIt is the purpose of this Act to develop the next generation of geriatric scientists and innovators, improving health outcomes and care delivery for older adults. Together, the Geriatrics Workforce Enhancement Program and the Geriatrics Academic Career Award develop a workforce capable of providing complex, high-quality care that improves health outcomes and saves valuable resources by reducing unnecessary costs for a growing and diverse aging population.
 4.Education and training relating to geriatricsSection 753 of the Public Health Service Act (42 U.S.C. 294c) is amended to read as follows:  753.Education and training relating to geriatrics (a)Geriatrics workforce enhancement program (1)In generalThe Secretary shall award grants under this subsection to entities described in paragraph (1), (3), or (4) of section 799B, section 801(2), or section 865(d), or other health professions, schools, or programs approved by the Secretary, for the establishment or operation of Geriatrics Workforce Enhancement Programs that meet the requirements of paragraph (2).
						(2)Requirements
 (A)In generalA Geriatrics Workforce Enhancement Program (referred to in this section as GWEP) meets the requirements of this paragraph if such program supports the development of a health care workforce that maximizes patient and family engagement and improves health outcomes for older adults by integrating geriatrics with primary care and other appropriate specialties. Special emphasis shall be placed on providing the primary care workforce with the knowledge and skills to care for older adults and collaborating with community partners to address gaps in health care for older adults through individual-, system-, community-, and population-level changes.
 (B)Programmatic focusAreas of programmatic focus for a program meeting the requirements of this paragraph may include the following:
 (i)Transforming clinical training environments into integrated geriatrics and primary care delivery systems to ensure trainees are well prepared to practice in and lead such systems.
 (ii)Developing providers from multiple disciplines and specialties to work interprofessionally to assess and address the needs and preferences of older adults and their families and caregivers at the individual, community, and population levels.
 (iii)Creating and delivering community-based programs that will provide older adults and their families and caregivers with education and training to improve health outcomes and the quality of care for such adults.
 (iv)Providing education on Alzheimer's disease and related dementias to families and caregivers of older adults, direct care workers, and health professions students, faculty, and providers.
 (3)DurationThe Secretary shall award grants under paragraph (1) for a period not to exceed 5 years. (4)ApplicationsTo be eligible to receive a grant under paragraph (1), an entity described in such paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the specific measures the applicant will use to demonstrate that the project is improving the quality of care provided to older adults in the applicant’s region, which may include—
 (A)improvements in access to care provided by a health professional with training in geriatrics or gerontology;
 (B)improvements in family caregiver capacity to care for older adults; (C)patient outcome data demonstrating an improvement in older adult health status or care quality; and
 (D)reports on how the applicant will implement specific innovations with the target audience to improve older adults health status or the quality of care.
							(5)Priority
 (A)In generalIn awarding grants under paragraph (1), the Secretary— (i)shall ensure an equitable geographic distribution of grant recipients based on State and regional aging demographics;
 (ii)shall give priority to programs that demonstrate coordination with other programmatic efforts funded under this program or other public or private entities; and
 (iii)may give priority to any program that— (I)substantially benefits rural, underserved, or Native American populations of older adults;
 (II)integrates geriatrics and gerontology into primary care practice, especially with respect to medical, dental, and psychosocial care, elder abuse, pain management, and advance care planning;
 (III)offers courses to infuse core geriatric principles of care into other specialties across care settings, including practicing clinical specialists, health care administrators, faculty without backgrounds in geriatrics, students from all health professions, as approved by the Secretary, to improve knowledge and clinical skills for the care of older adults;
 (IV)emphasizes integration into existing service delivery locations and care across settings, including primary care clinics, medical homes, Federally-qualified health centers, ambulatory care clinics, inpatient hospitals, emergency care, assisted living and nursing facilities, and home- and community-based services, including senior day care, in order to increase innovation and reduce redundancy across GWEPs;
 (V)supports the training and retraining of faculty, preceptors, primary care providers, and other direct care providers to increase their knowledge of geriatrics and gerontology;
 (VI)emphasizes education and engagement of family caregivers on disease self-management, medication management, and stress-reduction strategies for older adults;
 (VII)provides training to the health care workforce on disease self-management, medication management, stress-reduction strategies, and social determinants of health in older adults; or
 (VIII)proposes to conduct outreach to communities that have a shortage of geriatric workforce professionals.
 (B)Special considerationIn awarding grants under paragraph (1), particularly with respect to awarding, in fiscal year 2019, any amount appropriated for such fiscal year for purposes of carrying out this subsection that is in excess of the amount appropriated for fiscal year 2018 for such purposes, the Secretary shall give special consideration to entities that operate—
 (i)in communities that have a shortage of geriatric workforce professionals; and
 (ii)in States in which no entity has previously received an award under such paragraph (including under section 753(a)(1) as in effect before the date of enactment of the Geriatrics Workforce Improvement Act).
 (6)Award amountsAwards under paragraph (1) shall be in an amount determined by the Secretary. Entities that submit applications under this subsection that describe a plan for providing geriatric education and training for home health workers and family caregivers are eligible to receive $100,000 per year more than entities that do not include a description of such a plan.
						(7)Reporting
 (A)Reports from entitiesEach entity awarded a grant under paragraph (1) shall submit an annual report to the Secretary on the financial and programmatic performance under such grant, which may include factors such as the number of trainees, the number of professions and disciplines, the number of partnerships with health care delivery sites, the number of faculty and practicing professionals who participated in continuing education programs, and other factors, as the Secretary may require.
							(B)Reports to Congress
 (i)In generalNot later than 5 years after the date of enactment of the Geriatrics Workforce Improvement Act, the Secretary shall submit to Congress a report that provides a summary of the financial and programmatic performance of the funded grants, which may include factors such as the number trainees, the number of professions and disciplines, the number of partnerships with health care delivery sites, the number of faculty and practicing professionals who participated in continuing education programs, and other factors that assess the impact of the program under this subsection on the health status of older adults, quality of care for older adults, and the knowledge and skills of the Nation’s health care workforce to care for older adults.
 (ii)Public availabilityThe Secretary shall make each report submitted under clause (i), and supporting data publicly available in an accessible format on the internet website of the Health Resources and Services Administration.
 (8)Authorization of appropriationsFor purposes of carrying out this subsection, in addition to any other funding available for such purpose, there is authorized to be appropriated $45,000,000 for each of fiscal years 2019 through 2023.
						(b)Geriatric Academic Career Awards
 (1)Establishment of programThe Secretary shall establish a program to provide geriatric academic career awards to eligible entities applying on behalf of eligible individuals to promote the career development of such individuals as academic geriatricians or other academic geriatrics health professionals.
						(2)Eligibility
 (A)Eligible entityFor purposes of this subsection, the term eligible entity means— (i)an entity described in paragraph (1), (3), or (4) of section 799B or section 801(2); or
 (ii)another accredited health professions school or graduate program approved by the Secretary. (B)Eligible individualFor purposes of this subsection, the term eligible individual means an individual who—
 (i)(I)is board certified or board eligible in internal medicine, family practice, psychiatry, or licensed dentistry, or has completed required training in a discipline and is employed in an accredited health professions school or graduate program that is approved by the Secretary; or
 (II)has completed an approved fellowship program in geriatrics or gerontology, or has completed specialty training in geriatrics or gerontology as required by the discipline and any additional geriatrics or gerontology training as required by the Secretary; and
 (ii)has a junior, nontenured, faculty appointment at an accredited health professions school or graduate program in geriatrics or a geriatrics health profession such as psychology, pharmacy, nursing, social work, dentistry, public health, allied health, health care administration, or another health discipline, as determined by the Secretary.
 (3)Application requirementsIn order to receive an award under paragraph (1), the eligible entity shall, on behalf of eligible individuals—
 (A)submit to the Secretary or a designee an application, at such time, in such manner, and containing such information as the Secretary may require;
 (B)provide, in such form and manner as the Secretary may require, assurances that the eligible individual on whose behalf an application was submitted will meet the service requirement described in paragraph (7); and
 (C)provide, in such form and manner as the Secretary may require, assurances that such eligible individual has a full-time faculty appointment in an accredited health professions school or graduate program and documented commitment from such school or program to spend 50 percent of the total time of such individual on teaching and developing skills in interdisciplinary education in geriatrics.
 (4)RequirementsIn awarding grants under this subsection, the Secretary— (A)shall give priority to eligible entities who have not received an award under subsection (a)(1) (including as such subsection was in effect prior to the date of enactment of the Geriatrics Workforce Improvement Act) and who establish a mentoring plan to support the integration of geriatrics education, training, and best practices into academic program criteria; and
 (B)shall ensure that grants are equitably distributed, including among rural or underserved populations across the various geographical regions of the United States.
 (5)Maintenance of effortAn eligible entity receiving an award under paragraph (1) on behalf of an eligible individual shall provide assurances to the Secretary that funds provided to such individual under this subsection will be used only to supplement, not to supplant, the amount of Federal, State, and local funds otherwise expended on behalf of the professional development, with respect to geriatrics, of such individual.
						(6)Amount and duration
 (A)AmountThe amount of an award under this subsection for an eligible individual for each fiscal year of such award shall be the lesser of—
 (i)50 percent of the eligible individual’s annual full-time salary for such fiscal year; or (ii)$90,000.
 (B)DurationThe Secretary shall make awards under paragraph (1) for a period not to exceed 5 years. (C)Payment to institutionThe Secretary shall make payments to institutions which include schools of medicine, osteopathic medicine, nursing, social work, psychology, dentistry, and pharmacy, or other allied health discipline in an accredited health professions school or graduate program that is approved by the Secretary.
 (7)Service requirementAt the end of an award period, an eligible individual on whose behalf an application was submitted and approved under paragraph (3) shall continue to teach geriatrics to geriatric health professionals in their faculty role, or continue to provide training in clinical geriatrics or gerontology, including the training of interdisciplinary teams of health care professionals, for a period of time that is equivalent to the duration of the award.
 (8)Authorization of appropriationsThere is authorized to be appropriated $6,000,000 for each of fiscal years 2019 through 2023 for purposes of carrying out this subsection..
		
